Citation Nr: 1515848	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO. 13-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for left chest wall costochondritis.

3. Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome with meniscal tear, left knee (left knee disability).

4. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD), right knee (right knee disability).

5. Entitlement to an initial compensable rating for valvular insufficiency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1991, February 1991 to August 1991, March 1995 to July 1995, September 1995 to January 1996, May 2008 to August 2006, January 2008 to December 2009, and January 2010 to January 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but he did not attend and has not provided good cause for his absence.  The request for a personal hearing is therefore withdrawn.  See 38 C.F.R. § 20.702 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has asserted that he is entitled to a compensable rating for his valvular heart disability.  In his January 2013 substantive appeal the Veteran reported that he had been hospitalized numerous times for chest pain, indicating a worsening of that condition.  Subsequently, the Veteran was provided a VA examination in April 2013.  However, the examiner elected not to conduct any current medical evaluations of the Veteran's METs or ejection fraction.  Rather, the examiner noted the Veteran's previously reported MET and ejection fraction from 2010.  As a result, it has been approximately five years since the Veteran has received a contemporaneous examination that takes into account his current symptoms.  As such, remand is necessary for a new VA examination

Further, the record reflects that VA treatment records are outstanding since November 2012.  As these records are likely pertinent to the increased rating claims, remand is necessary to obtain them.  38 C.F.R. § 3.159, see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the Veteran dated from November 2012 to the present.  All attempts to obtain these records should be documented.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his valvular insufficiency.  The claims file, including a copy of this remand, must be provided to the clinician.  Any medically indicated tests, such as a MET stress test and echocardiogram, should be conducted.  The examiner should note all reported symptoms and their severity and functional impact on the Veteran.

3.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
4.  After completing the above development, readjudicate the issue on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




